--------------------------------------------------------------------------------

Exhibit 10.1
 
SEVENTH AMENDMENT TO FINANCING AGREEMENT


SEVENTH AMENDMENT, dated as of August 26, 2013 (this "Seventh Amendment"), to
the Financing Agreement, dated as of January 18, 2012 (as amended, restated,
supplemented, modified or otherwise changed from time to time, the "Financing
Agreement"), by and among Motorcar Parts of America, Inc., a New York
corporation (the "Borrower"), the lenders from time to time party thereto (each
a "Lender" and collectively, the "Lenders"), Cerberus Business Finance, LLC, a
Delaware limited liability company ("Cerberus"), as collateral agent for the
Lenders (in such capacity, together with its successors and assigns in such
capacity, the "Collateral Agent"), and PNC Bank, National Association ("PNC"),
as administrative agent for the Lenders (in such capacity, together with its
successors and assigns in such capacity, the "Administrative Agent" and together
with the Collateral Agent, each an "Agent" and collectively, the "Agents").
 
WHEREAS, the Borrower, the Agents and the Lenders wish to amend certain terms
and provisions of the Financing Agreement as hereafter set forth.
 
NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties hereto hereby agree as follows:


1.                   Defined Terms.  Any capitalized term used herein and not
defined shall have the meaning assigned to it in the Financing Agreement.



2. Amendments.



(a)                 Recitals.  The recitals of the Financing Agreement are
hereby amended and restated in its entirety to read as follows:


"The Borrower has asked the Lenders to extend credit to the Borrower consisting
of (a) one or more term loans in the aggregate principal amount of $105,000,000
and (b) a revolving credit facility in an aggregate principal amount not to
exceed $20,000,000 at any time outstanding, which will include a subfacility for
the issuance of letters of credit.  The proceeds of the term loans and the loans
made under the revolving credit facility shall be used to (i) refinance existing
indebtedness of the Borrower, (ii) in the case of term loans made on the Seventh
Amendment Effective Date, satisfy in full all outstanding obligations of the
Borrower under the Wanxiang Guaranty, (iii) fund general working capital
purposes of the Borrower and for other general corporate purposes and (iv) pay
fees and expenses related to this Agreement.  The letters of credit will be used
for general working capital purposes.  The Lenders are severally, and not
jointly, willing to extend such credit to the Borrower subject to the terms and
conditions hereinafter set forth.


In consideration of the premises and the covenants and agreements contained
herein, the parties hereto agree as follows:"

--------------------------------------------------------------------------------

(b)                New Definitions.  Section 1.01 of the Financing Agreement is
hereby amended by adding the following definitions, in appropriate alphabetical
order:


""Second Additional Term Loan Commitment" means, with respect to each Lender,
the commitment of such Lender to make a Term Loan to the Borrower on the Seventh
Amendment Effective Date in the amount set forth in Schedule 1.01(G) hereto or
in the Assignment and Acceptance pursuant to which such Lender became a Lender
under this Agreement, as the same may be terminated or reduced from time to time
in accordance with the terms of this Agreement."
 
""Seventh Amendment" means the Seventh Amendment to this Agreement, dated as of
August 26, 2013, among the Borrower, the Agents and the Lenders."
 
""Seventh Amendment Effective Date" means the date on which the Seventh
Amendment shall become effective in accordance with its terms."
 
""Total Second Additional Term Loan Commitment" means the sum of the amounts of
the Lenders' Second Additional Term Loan Commitments."
 
(c)                 Existing Definitions.
 
(i)                   The definition of "Applicable EBITDA Multiple" in Section
1.01 of the Financing Agreement is hereby amended by amending and restating the
table set forth therein to read as follows:
 
"Fiscal Quarter Ended
Applicable EBITDA Multiple
March 31, 2012
3.20
June 30, 2012
3.30
September 30, 2012
3.40
December 31, 2012
3.20
March 31, 2013
3.10
June 30, 2013
3.10
September 30, 2013
3.35
December 31, 2013
3.35
March 31, 2014
3.35
June 30, 2014
3.10
September 30, 2014
3.10
December 31, 2014
3.10
March 31, 2015 and each fiscal quarter ended thereafter
2.85"



- 2 -

--------------------------------------------------------------------------------

(ii)                 The definition of "Consolidated EBITDA" in Section 1.01 of
the Financing Agreement is hereby amended and restated in its entirety to read
as follows:
 
"Consolidated EBITDA" means, with respect to any Person for any period, (a) the
Consolidated Net Income of such Person and its Subsidiaries for such period,
plus (b) without duplication, the sum of the following amounts of such Person
and its Subsidiaries for such period and to the extent deducted in determining
Consolidated Net Income of such Person for such period:  (i) Consolidated Net
Interest Expense, (ii) income tax expense, (iii) depreciation expense, (iv)
amortization expense, (v) the amount of all costs, fees and expenses incurred in
connection with (A) the Transactions, including with respect to the write-off of
deferred fees and expenses related to the Existing Credit Facility, (B) the
Third Amendment and the Wanxiang Transaction Documents, (C) the Sixth Amendment
and (D) liquidating Fenwick in an aggregate amount not to exceed $800,000 and as
approved in writing by the Required Lenders (such costs described in this clause
(D), "Fenwick Restructuring Costs"), (vi) the amount of all costs, fees and
expenses incurred prior to the Effective Date in connection with the acquisition
of the Excluded Subsidiaries, (vii) severance charges in an aggregate amount not
to exceed $100,000 for any Fiscal Year, (viii) the amount of all travel and
other administrative costs, fees and expenses (including professional fees)
incurred in connection with the management of the Excluded Subsidiaries in an
aggregate amount not to exceed $75,000 for any fiscal quarter commencing with
the fiscal quarter ending March 31, 2012, (ix) any non-cash expenses incurred in
connection with stock options and other equity-based compensation, (x) non-cash
charges reducing Consolidated Net Income (excluding any non-cash charge that
results in an accrual of a reserve for cash charges in any future period) for
such period, (xi) standard inventory revaluation write-downs, (xii) non-cash
losses on Hedging Agreements, (xiii) commissions accrual adjustment, (xiv)
losses from the Excluded Subsidiaries, (xv) any expenses incurred in connection
with stock offerings, and (xvi) for each fiscal quarter specified on Schedule
1.01(F), the expenses set forth on Schedule 1.01(F) in an aggregate amount not
to exceed the amount set forth opposite such expenses for such fiscal quarter
minus (c) without duplication, the sum of the following amounts of such Person
and its Subsidiaries for such period and to the extent included in determining
Consolidated Net Income of such Person for such period: (i) non-cash items
increasing Consolidated Net Income (other than the accrual of revenue or
recording of Accounts Receivable in the ordinary course of business) for such
period, (ii) non-cash gains on Hedging Agreements, (iii) profits from the
Excluded Subsidiaries, all as determined on a consolidated basis and (iv)
consignment revenue for the fiscal quarter ended December 31, 2011 from the
Excluded Subsidiaries; provided, that Consolidated EBITDA for any period set
forth on Schedule 1.01(D) shall be deemed to equal the amount for such period as
set forth on Schedule 1.01(D)."
- 3 -

--------------------------------------------------------------------------------

(iii)               The definition of "Excess Cash Flow" in Section 1.01 of the
Financing Agreement is hereby amended and restated in its entirety to read as
follows:
 
""Excess Cash Flow" means, with respect to any Person for any period, (a)
Consolidated EBITDA of such Person and its Subsidiaries for such period, less
(b) the sum of (i) all scheduled cash principal payments (excluding any
principal payments made pursuant to Section 2.05(c)(iv)) on the Term Loans made
during such period, and all cash principal payments on Indebtedness (other than
Indebtedness incurred under this Agreement) of such Person or any of its
Subsidiaries during such period to the extent such other Indebtedness is
permitted to be incurred, and such payments are permitted to be made, under this
Agreement (but, in the case of revolving loans, only to the extent that the
revolving credit commitment in respect thereof is permanently reduced by the
amount of such payments), (ii) all Consolidated Net Interest Expense to the
extent paid or payable in cash during such period, (iii) the cash portion of
Capital Expenditures made by such Person and its Subsidiaries during such period
to the extent permitted to be made under this Agreement (excluding Capital
Expenditures to the extent financed through the incurrence of Indebtedness or
through an Equity Issuance), (iv) all scheduled loan servicing fees and other
similar fees in respect of Indebtedness of such Person or any of its
Subsidiaries paid in cash during such period, to the extent such Indebtedness is
permitted to be incurred, and such payments are permitted to be made, under this
Agreement, (v) taxes paid in cash by such Person and its Subsidiaries for such
period, (vi) the excess, if any, of Working Investment at the end of such period
over Working Investment at the beginning of such period (or minus the excess, if
any, of Working Investment at the beginning of such period over Working
Investment at the end of such period), (vii) the cash portion of Permitted
Investments made by such Person and its Subsidiaries during such period to the
extent permitted to be made under this Agreement, (viii) all Applicable
Prepayment Premium paid in cash during such period, if any, (ix) all Restricted
Payments paid in cash during such period, if any, pursuant to clause (D)(1) of
the proviso in Section 7.02(h), (x) all Fenwick Restructuring Costs to the
extent paid in cash during such period, if any, and (xi) the amount of expenses
included in the calculation of Consolidated EBITDA pursuant to clause (b)(xvi)
of the definition of Consolidated EBITDA with respect to consulting fees paid in
cash during such period to a director and other expenses set forth on Schedule
1.01(F) under the column "Fiscal Quarter Ended 6/30/13" paid in cash during such
period."
- 4 -

--------------------------------------------------------------------------------

(iv)               The definition of "Existing Term Loan Indebtedness" in
Section 1.01 of the Financing Agreement is hereby amended and restated in its
entirety to read as follows:
 
""Existing Term Loan Indebtedness" has the meaning specified therefor in Section
2.01(a)(v)."
 
(v)                The definition of "Fee Letter" in Section 1.01 of the
Financing Agreement is hereby amended and restated in its entirety to read as
follows:
 
""Fee Letter" means the amended and restated fee letter, dated as of the Seventh
Amendment Effective Date, among the Borrower and the Collateral Agent."
 
(vi)               The proviso at the end of the first sentence of the
definition of "Fixed Charge Coverage Ratio" in Section 1.01 of the Financing
Agreement is hereby amended and restated in its entirety to read as follows:
 
"; provided that (i) for the fiscal quarter ending December 31, 2013, solely for
the purposes of clause (b)(i) of this definition, the principal amount of the
Term Loan payable on October 1, 2013 pursuant to Section 2.03(b) shall be
$1,350,000, (ii) for the first three fiscal quarters ending after the Effective
Date, Consolidated Net Interest Expense described in clause (b)(ii) above shall
be calculated on an Annualized Basis."
 
(vii)             Clause (i) of the definition of "Permitted Indebtedness" in
Section 1.01 of the Financing Agreement is hereby amended and restated in its
entirety to read as follows:
 
"(i)               [reserved]; and"
 
(viii)            Clause (g) of the definition of "Permitted Investment" in
Section 1.01 of the Financing Agreement is hereby amended and restated in their
entirety to read as follows:
 
"(g)             [reserved];"
 
(ix)                The definition of "Subordinated Indebtedness" in Section
1.01 of the Financing Agreement is hereby amended by deleting the following
parenthetical "(including, without limitation, Indebtedness evidenced by the
Wanxiang Guaranty)".
- 5 -

--------------------------------------------------------------------------------

(x)                  The definition of "Term Loan" in Section 1.01 of the
Financing Agreement is hereby amended and restated in its entirety to read as
follows:
 
""Term Loan" means, collectively, the loans made by the Term Loan Lenders to the
Borrower on the Effective Date, the Second Amendment Effective Date and the
Seventh Amendment Effective Date pursuant to Sections 2.01(a)(ii), 2.01 (a)(iii)
and 2.01(a)(iv)."
 
(xi)                The definition of "Term Loan Commitment" in Section 1.01 of
the Financing Agreement is hereby amended and restated in its entirety to read
as follows:
 
""Term Loan Commitment" means an Initial Term Loan Commitment, an Additional
Term Loan Commitment and/or a Second Additional Term Loan Commitment."
 
(xii)               The definition of "Total Term Loan Commitment" in Section
1.01 of the Financing Agreement is hereby amended and restated in its entirety
to read as follows:
 
""Total Term Loan Commitment" means the sum of (a) the amount of the Lenders'
Initial Term Loan Commitments, (b) the amount of the Lenders' Additional Term
Loan Commitments and (c) the amount of the Lenders' Second Additional Term Loan
Commitments."
 
(d)            Section 2.01(a) (Commitments).  Section 2.01(a) of the Financing
Agreement is hereby amended and restated in its entirety to read as follows:
 
"(a)              Subject to the terms and conditions and relying upon the
representations and warranties herein set forth:
 

(i)            each Revolving Loan Lender severally and not jointly agrees to
make Revolving Loans to the Borrower at any time and from time to time after the
Effective Date to the Final Maturity Date, or until the earlier reduction of its
Revolving Credit Commitment to zero in accordance with the terms hereof, in an
aggregate principal amount of Revolving Loans at any time outstanding not to
exceed the amount of such Lender's Revolving Credit Commitment;
 
(ii)           each Term Loan Lender severally agrees to make a Term Loan to the
Borrower on the Effective Date, in an aggregate principal amount not to exceed
the amount of such Lender's Initial  Term Loan Commitment;
 
(iii)         each Term Loan Lender severally agrees to make a Term Loan to the
Borrower on the Second Amendment Effective Date, in an aggregate principal
amount not to exceed the amount of such Lender's Additional Term Loan
Commitment;
- 6 -

--------------------------------------------------------------------------------

(iv)         each Term Loan Lender severally agrees to make a Term Loan to the
Borrower on the Seventh Amendment Effective Date, in an aggregate principal
amount not to exceed the amount of such Lender's Second Additional Term Loan
Commitment; and
 
(v)           notwithstanding anything to the contrary contained in this Section
2.01(a), the Loan Parties hereby acknowledge, confirm and agree that (A)
immediately prior to the Seventh Amendment Effective Date, the outstanding
principal amount of the Term Loan is equal to $83,300,000 (such Indebtedness
being hereinafter referred to as the "Existing Term Loan Indebtedness"), (B)
such Existing Term Loan Indebtedness shall not be repaid on the Seventh
Amendment Effective Date, but rather shall be re-evidenced by this Agreement as
a portion of the Term Loan outstanding hereunder, (C) the additional Term Loan
made on the Seventh Amendment Effective Date shall be an amount equal to the
Total Second Additional Term Loan Commitment, and (D) for all purposes of this
Agreement and the other Loan Document, the sum of the Existing Term Loan
Indebtedness immediately prior to the Seventh Amendment Effective Date
($83,300,000) and the additional Term Loan made on the Seventh Amendment
Effective Date ($20,000,000) shall constitute the Term Loan outstanding on the
Seventh Amendment Effective Date in the aggregate principal amount of
$103,300,000."
 
(e)                 Section 2.01(b)(ii) (Term Loan Commitments).  Section
2.01(b)(ii) of the Financing Agreement is hereby amended and restated in its
entirety to read as follows:
 
"(ii)              The aggregate principal amount of the Term Loan made on the
Effective Date shall not exceed the Total Initial Term Loan Commitment.  The
aggregate principal amount of the Term Loan made on the Second Amendment
Effective Date shall not exceed the Total Additional Term Loan Commitment.  The
aggregate principal amount of the Term Loan made on the Seventh Amendment
Effective Date shall not exceed the Total Second Additional Term Loan
Commitment.  Any principal amount of the Term Loan which is repaid or prepaid
may not be reborrowed."
 
(f)                  Section 2.02(a)(ii) (Making the Loans).  Section
2.02(a)(ii) of the Financing Agreement is hereby amended by replacing the
reference therein to "with respect to the Term Loan, must be either the
Effective Date or the Second Amendment Effective Date" with "with respect to the
Term Loan, must be the Effective Date, the Second Amendment Effective Date or
the Seventh Amendment Effective Date".
 
(g)                 Section 2.03(b) (Repayment of Loans; Evidence of Debt).
 Section 2.03(b) of the Financing Agreement is hereby amended by amending and
restating the table set forth therein to read as follows:
- 7 -

--------------------------------------------------------------------------------

"Payment Date
 
Installment
 
October 1, 2012
 
$
250,000
 
January 1, 2013
 
$
250,000
 
April 1, 2013
 
$
600,000
 
July 1, 2013
 
$
600,000
 
October 1, 2013, and the first day of each calendar quarter thereafter
 
$
2,100,000"
 



(h)                Section 2.05(a)(ii) (Reduction of Term Loan Commitments).
 Section 2.05(a)(ii) of the Financing Agreement is hereby amended and restated
in its entirety to read as follows:
 
"(ii)              Term Loan.  The Total Initial Term Loan Commitment shall
terminate at 5:00 p.m. (New York time) on the Effective Date.  The Total
Additional Term Loan Commitment shall terminate at 5:00 p.m. (New York time) on
the Second Amendment Effective Date. The Total Second Additional Term Loan
Commitment shall terminate at 5:00 p.m. (New York time) on the Seventh Amendment
Effective Date."
 
(i)                  Section 2.05(c)(vi) (Mandatory Prepayments).  The second
parenthetical of Section 2.05(c)(vi) of the Financing Agreement is hereby
amended and restated to read as follows: "(other than Equity Issuances pursuant
to the Wanxiang Warrant)".
 
(j)                  Section 6.01(t) (Use of Proceeds).  Section 6.01(t) of the
Financing Agreement is hereby amended and restated in its entirety to read as
follows:
 
"(t)            Use of Proceeds.  The proceeds of the Loans shall be used to (i)
refinance existing indebtedness of the Borrower owed to the Existing Lenders,
(ii) in the case of Term Loans made on the Seventh Amendment Effective Date,
satisfy in full all outstanding obligations of the Borrower under the Wanxiang
Guaranty, (iii) pay fees and expenses in connection with the transactions
contemplated hereby, and (iv) fund working capital of the Borrower for other
general corporate purposes.  The Letters of Credit will be used for general
working capital purposes."
 
(k)                 Section 7.02(b) (Indebtedness).  Section 7.02(b) of the
Financing Agreement is hereby amended by deleting the following in the last
sentence of such Section: ", other than the guarantee pursuant to the Wanxiang
Guaranty subject to the terms and conditions of the Wanxiang Subordination
Agreement ".
 
(l)            Section 7.02(g) (Capital Expenditures).  Section 7.02(g) of the
Financing Agreement is hereby amended by amending and restating the table set
forth therein to read as follows:
- 8 -

--------------------------------------------------------------------------------

"Period
 
Capital Expenditure
 
Fiscal Year ended March 31, 2013
 
$
2,500,000
 
Fiscal Year ended March 31, 2014
 
$
3,000,000
 
Fiscal Year ended March 31, 2015
 
$
3,000,000
 
Fiscal Year ended March 31, 2016
 
$
2,500,000
 
Fiscal Year ended March 31, 2017
 
$
2,500,000"
 



(i)                   Section 7.02(l) (Limitation on Issuance of Equity
Interests).  The proviso in Section 7.02(l)(i) of the Financing Agreement is
hereby amended and restated to read as follows:
 
"; provided that, to the extent permitted by this Agreement and subject to
clause (ii) below, the Borrower may issue and sell Qualified Equity Interests so
long as no Change of Control would result therefrom."
 
(m)                Section 7.03(a) (Senior Leverage Ratio).  Section 7.03(a) of
the Financing Agreement is hereby amended and restated to read as follows:
 
"(a)              Senior Leverage Ratio .  Permit the Senior Leverage Ratio of
the Borrower and its Subsidiaries for any period of 4 consecutive fiscal
quarters of the Borrower and its Subsidiaries for which the last fiscal quarter
ends on a date set forth below to be greater than the ratio set forth opposite
such date:
 
Fiscal Quarter End
Senior Leverage Ratio
March 31, 2012
3.00:1.00
June 30, 2012
3.30:1.00
September 30, 2012
3.40:1.00
December 31, 2012
3.30:1.00
March 31, 2013
3.05:1.00
June 30, 2013
3.05:1.00
September 30, 2013
3.55:1.00
December 31, 2013
3.30:1.00
March 31, 2014
3.30:1.00
June 30, 2014
3.30:1.00
September 30, 2014
3.30:1.00
December 31, 2014
3.05:1.00
March 31, 2015
3.05:1.00
June 30, 2015 and each fiscal quarter ended thereafter
2.80:1.00"



- 9 -

--------------------------------------------------------------------------------

(n)                 Section 7.03(b) of the Financing Agreement is hereby amended
and restated to read as follows:
 
"(b)             Fixed Charge Coverage Ratio.  Permit the Fixed Charge Coverage
Ratio of the Borrower and its Subsidiaries for any period of 4 consecutive
fiscal quarters of the Borrower and its Subsidiaries for which the last fiscal
quarter ends on a date set forth below to be less than the ratio set forth
opposite such date:
 
Fiscal Quarter End
Fixed Charge Coverage Ratio
March 31, 2012
1.20:1.00
June 30, 2012
1.10:1.00
September 30, 2012
1.10:1.00
December 31, 2012
1.10:1.00
March 31, 2013
1.15:1.00
June 30, 2013
1.15:1.00
September 30, 2013 and each fiscal quarter ended thereafter
1.05:1.00"

 
(o)                 Section 7.03(d) of the Financing Agreement is hereby amended
and restated to read as follows;
- 10 -

--------------------------------------------------------------------------------

"(d)              Liquidity.  Permit Liquidity on the dates set forth below to
be less than the amount set forth opposite such date:
 
Date
Minimum Liquidity
June 28, 2013
$25,000,000 minus to the extent Specified Costs paid in cash during the period
from the Sixth Amendment Effective Date to June 28, 2013 exceed cash receipts
from the Borrower's wheel hubs and bearings business during such period, the
amount equal to the lesser of such excess and $8,000,000
July 31, 2013
$26,000,000 minus to the extent Specified Costs paid in cash during the period
from the Sixth Amendment Effective Date to July 31, 2013 exceed cash receipts
from the Borrower's wheel hubs and bearings business during such period, the
amount equal to the lesser of such excess and $8,000,000
August 30, 2013
$27,000,000 minus (i) to the extent Specified Costs paid in cash during the
period from the Sixth Amendment Effective Date to August 30, 2013 exceed cash
receipts from the Borrower's wheel hubs and bearings business during such
period, the amount equal to the lesser of such excess and $8,000,000, (ii) the
Seventh Amendment Closing Fee (as defined in the Fee Letter), (iii) an aggregate
amount not to exceed $900,000 of interest accrued under the Wanxiang Guaranty
during the period from May 1, 2013 to August 31, 2013 and (iv) the aggregate
amount of transaction fees related to the Seventh Amendment and the
restructuring of Fenwick paid during the period commencing on August 1, 2013 to
August 31, 2013 approved in writing by the Required Lenders"



- 11 -

--------------------------------------------------------------------------------

(p)                 Schedules to Financing Agreement.
 
(i)                   Schedule 1.01(F) of the Financing Agreement is set forth
on Annex II hereto.
 
(ii)                 Schedule 1.01(G) of the Financing Agreement is set forth on
Annex II hereto.
 
3.                   Conditions to Effectiveness.  The effectiveness of this
Seventh Amendment is subject to the fulfillment, in a manner satisfactory to the
Agents, of each of the following conditions precedent (the date such conditions
are fulfilled or waived by the Agents is hereinafter referred to as the "Seventh
Amendment Effective Date"):


(a)                 Representations and Warranties; No Event of Default.  The
following statements shall be true and correct:  (i) the representations and
warranties contained in this Seventh Amendment, ARTICLE VI of the Financing
Agreement and in each other Loan Document, certificate or other writing
delivered to any Agent or any Lender pursuant hereto or thereto on or prior to
the Seventh Amendment Effective Date are true and correct on and as of the
Seventh Amendment Effective Date as though made on and as of such date, except
to the extent that any such representation or warranty expressly relates solely
to an earlier date (in which case such representation or warranty shall be true
and correct on and as of such earlier date) and (ii) no Default or Event of
Default shall have occurred and be continuing on the Seventh Amendment Effective
Date or would result from this Seventh Amendment becoming effective in
accordance with its terms.


- 12 -

--------------------------------------------------------------------------------

(b)                 Execution of Amendment.  The Agents and the Lenders shall
have executed this Seventh Amendment and shall have received a counterpart to
this Seventh Amendment, duly executed by each Loan Party.
 
(c)                 Payment of Fees, Etc.  The Borrower shall have paid on or
before the Seventh Amendment Effective Date all fees and invoiced costs and
expenses then payable by the Borrower pursuant to the Loan Documents, including,
without limitation, Sections 2.06 and 12.04 of the Financing Agreement.


(d)                Delivery of Documents.  The Collateral Agent shall have
received on or before the Seventh Amendment Effective Date the following, each
in form and substance reasonably satisfactory to the Collateral Agent and,
unless indicated otherwise, dated the Seventh Amendment Effective Date:


(i)            certified copies of request for copies of information on Form
UCC‑11, listing all effective financing statements which name as debtor any Loan
Party, together with copies of such financing statements, none of which, except
as otherwise agreed in writing by the Collateral Agent, shall cover any of the
Collateral and the results of searches for any tax Lien and judgment Lien filed
against such Person or its property, which results, except as otherwise agreed
to in writing by the Collateral Agent, shall not show any such Liens, other than
Permitted Liens;
 
(ii)           a copy of the resolutions of each Loan Party, certified as of the
Seventh Amendment Effective Date by an Authorized Officer thereof, authorizing
(A) the additional borrowings and transactions contemplated hereby and (B) the
execution, delivery and performance by such Loan Party of this Seventh
Amendment, the performance of the Loan Documents as amended thereby, and the
execution and delivery of the other documents to be delivered by such Loan Party
in connection herewith and therewith;
 
(iii)         a certificate of an Authorized Officer of each Loan Party,
certifying the names and true signatures of the representatives of such Loan
Party authorized to sign this Seventh Amendment and the other documents to be
executed and delivered by such Loan Party in connection herewith and therewith,
together with evidence of the incumbency of such authorized officers;
 
(iv)        a certificate of the appropriate official(s) of the jurisdiction of
organization and, except to the extent such failure to be so qualified could not
reasonably be expected to have a Material Adverse Effect, each jurisdiction of
foreign qualification of each Loan Party certifying as of a recent date not more
than 30 days prior to the Seventh Amendment Effective Date as to the subsistence
in good standing of, and, to the extent obtainable with the use of commercially
reasonable efforts, the payment of taxes by, such Loan Party in such
jurisdictions;
- 13 -

--------------------------------------------------------------------------------

(v)          a true and complete copy of the charter, certificate of formation,
certificate of limited partnership or other publicly filed organizational
document of each Loan Party certified as of a recent date not more than 30 days
prior to the Seventh Amendment Effective Date by an appropriate official of the
jurisdiction of organization of such Loan Party which shall set forth the same
complete name of such Loan Party as is set forth herein and the organizational
number of such Loan Party, if an organizational number is issued in such
jurisdiction (or, to the extent the charter, certificate of formation,
certificate of limited partnership or other publicly filed organizational
document of such Loan Party has not been amended, modified or supplemented since
the Effective Date, a certificate from an Authorized Officer of such Loan Party
certifying that such charter, certificate of formation, certificate of limited
partnership or other publicly filed organizational document of such Loan Party
not been amended, modified or supplemented since the Effective Date);
 
(vi)         a copy of the Governing Documents of each Loan Party, together with
all amendments thereto, certified as of the Seventh Amendment Effective Date by
an Authorized Officer of such Loan Party (or, to the extent the Governing
Documents of such Loan Party have not been amended, modified or supplemented
since the Effective Date, a certificate from an Authorized Officer of such Loan
Party certifying that the Governing Documents have not been amended, modified or
supplemented since the Effective Date);
 
(vii)       an opinion of Latham & Watkins LLP, counsel to the Loan Parties, in
form and substance satisfactory to the Collateral Agent and as to such matters
as the Collateral Agent may reasonably request;
 
(viii)      a certificate of an Authorized Officer of each Loan Party,
certifying as to the matters set forth in subsection (a) of this Section 3;
 
(ix)         a certificate of the chief financial officer of each Loan Party,
certifying as to the solvency of such Loan Party, after giving effect to the
consummation of the transactions contemplated hereby, which certificate shall be
satisfactory in form and substance to the Collateral Agent;
 
(x)           a Notice of Borrowing;
 
(xi)         the Fee Letter, duly executed by the Borrower; and
 
(xii)        such other agreements, instruments, approvals, opinions and other
documents, each satisfactory to the Agents in form and substance, as any Agent
may reasonably request.
 
(e)                 Legality.  The making of the Term Loan shall not contravene
any law, rule or regulation applicable to any Agent or any Lender.
 
(f)                  Notices.  The Administrative Agent shall have received a
Notice of Borrowing pursuant to Section 2.02 of the Financing Agreement.
- 14 -

--------------------------------------------------------------------------------

(g)                Proceedings; Receipt of Documents.  All proceedings in
connection with the making of the Term Loan and the other transactions
contemplated by this Seventh Amendment, the Financing Agreement, as amended
hereby, and the other Loan Documents, and all documents incidental hereto and
thereto, shall be satisfactory to the Agents and their counsel, and the Agents
and such counsel shall have received all such information and such counterpart
originals or certified or other copies of such documents, in form and substance
satisfactory to the Agents, as the Agents or such counsel may reasonably
request.
 
4.                   Representations and Warranties.  Each Loan Party represents
and warrants as follows:
 
(a)                 Organization, Good Standing, Etc.  Each Loan Party (i) is a
corporation, limited liability company or limited partnership duly organized,
validly existing and in good standing under the laws of the state or
jurisdiction of its organization, (ii) has all requisite power and authority to
conduct its business as now conducted and as presently contemplated, and to
execute and deliver this Seventh Amendment, and to consummate the transactions
contemplated hereby and by the Financing Agreement, as amended hereby, and (iii)
is duly qualified to do business and is in good standing in each jurisdiction in
which the character of the properties owned or leased by it or in which the
transaction of its business makes such qualification necessary, except (solely
for the purposes of this subclause (iii)) where the failure to be so qualified
or in good standing could not reasonably be expected to result in a Material
Adverse Effect.
 
(b)                Authorization, Etc.  The execution, delivery and performance
by each Loan Party of this Seventh Amendment, and the performance of the
Financing Agreement, as amended hereby, (i) have been duly authorized by all
necessary action, (ii) do not and will not contravene any of its Governing
Documents or any applicable Requirement of Law in any material respect or any
material Contractual Obligation binding on or otherwise affecting it or any of
its properties, (iii) do not and will not result in or require the creation of
any Lien (other than pursuant to any Loan Document) upon or with respect to any
of its properties, and (iv) do not and will not result in any default,
noncompliance, suspension, revocation, impairment, forfeiture or nonrenewal of
any permit, license, authorization or approval applicable to its operations or
any of its properties.
 
(c)                Governmental Approvals.  No authorization or approval or
other action by, and no notice to or filing with, any Governmental Authority is
required in connection with the due execution, delivery and performance of this
Seventh Amendment by the Loan Parties, and the performance of the Financing
Agreement, as amended hereby.
 
(d)                Enforceability of the Seventh Amendment.  This Seventh
Amendment and the Financing Agreement, as amended hereby, when delivered
hereunder, will be a legal, valid and binding obligation of each Loan Party,
enforceable against such Loan Party in accordance with the terms thereof, except
as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors' rights
generally.
 
(e)                Representations and Warranties; No Event of Default.  The
following statements shall be true and correct:  (i) the representations and
warranties contained in this Seventh Amendment, ARTICLE VI of the Financing
Agreement and in each other Loan Document, certificate or other writing
delivered to any Agent or any Lender pursuant hereto or thereto on or prior to
the Seventh Amendment Effective Date are true and correct on and as of the
Seventh Amendment Effective Date as though made on and as of such date, except
to the extent that any such representation or warranty expressly relates solely
to an earlier date (in which case such representation or warranty shall be true
and correct on and as of such earlier date) and (ii) no Default or Event of
Default has occurred and is continuing on the Seventh Amendment Effective Date
or would result from this Seventh Amendment becoming effective in accordance
with its terms.
- 15 -

--------------------------------------------------------------------------------

(f)                  Obligations under the Wanxiang Transaction Documents.  Upon
payment to Wanxiang in accordance with Section 6(a) below, all of the Guaranteed
Liabilities (as defined in the Wanxiang Guaranty) and all other amounts payable
by the Borrower pursuant to the Wanxiang Guaranty (other than contingent
indemnification obligations and expense reimbursement obligations as to which no
claim has been made) shall be paid in full.
 
5.                   Payment of Subordinated Debt.  Notwithstanding the
provisions of (a) Section 7.02(m) of the Financing Agreement and (b) the
Wanxiang Subordination Agreement prohibiting the payment of any Subordinated
Debt (as defined in the Wanxiang Subordination Agreement) until the Senior
Obligations (as defined in the Wanxiang Subordination Agreement) have been Paid
in Full (as defined in the Wanxiang Subordination Agreement), the Agents and the
Lenders hereby consent and agree to the payment of Subordinated Debt under the
Wanxiang Guaranty in an aggregate amount not to exceed the Limitation (as
defined in the Wanxiang Guaranty) by the Borrower, free and clear of any
restrictions under Section 7.02(m) of the Financing Agreement and the Wanxiang
Subordination Agreement.
 
6.                   Covenants.
 
(a)                 Within 1 Business Day of the Seventh Amendment Effective
Date, the Borrower shall make payments to Wanxiang under the Wanxiang Guaranty
in an aggregate amount equal to the lesser of (i) the outstanding amount of
obligations owed to Wanxiang under the Wanxiang Guaranty and (ii) the
Limitation.
 
(b)                 Within 10 Business Days of the Seventh Amendment Effective
Date, the Borrower shall deliver an amendment to the Pledge Agreement, in form
and substance reasonably satisfactory to the Collateral Agent, and such
amendment shall be formalized in accordance with the laws of Mexico in a manner
reasonably satisfactory to the Collateral Agent.
 
7.                   Release.  Each Loan Party hereby acknowledges and agrees
that:  (a) neither it nor any of its Affiliates has any claim or cause of action
against any Agent or any Lender (or any of their respective Affiliates,
officers, directors, employees, attorneys, consultants or agents) and (b) each
Agent and each Lender has heretofore properly performed and satisfied in a
timely manner all of its obligations to the Loan Parties and their Affiliates
under the Financing Agreement and the other Loan Documents that are required to
have been performed on or prior to the date hereof.  Notwithstanding the
foregoing, the Agents and the Lenders wish (and the Loan Parties agree) to
eliminate any possibility that any past conditions, acts, omissions, events or
circumstances would impair or otherwise adversely affect any of the Agents' and
the Lenders' rights, interests, security and/or remedies under the Financing
Agreement and the other Loan Documents.  Accordingly, for and in consideration
of the agreements contained in this Seventh Amendment and other good and
valuable consideration, each Loan Party (for itself and its Affiliates and the
successors, assigns, heirs and representatives of each of the foregoing)
(collectively, the "Releasors") does hereby fully, finally, unconditionally and
irrevocably release and forever discharge each Agent, each Lender and each of
their respective Affiliates, officers, directors, employees, attorneys,
consultants and agents (collectively, the "Released Parties") from any and all
debts, claims, obligations, damages, costs, attorneys' fees, suits, demands,
liabilities, actions, proceedings and causes of action, in each case, whether
known or unknown, contingent or fixed, direct or indirect, and of whatever
nature or description, and whether in law or in equity, under contract, tort,
statute or otherwise, which any Releasor has heretofore had or now or hereafter
can, shall or may have against any Released Party by reason of any act, omission
or thing whatsoever done or omitted to be done on or prior to the Seventh
Amendment Effective Date directly arising out of, connected with or related to
this Seventh Amendment, the Financing Agreement or any other Loan Document, or
any act, event or transaction related or attendant thereto, or the agreements of
any Agent or any Lender contained therein, or the possession, use, operation or
control of any of the assets of any Loan Party, or the making of any Loans or
other advances, or the management of such Loans or advances or the Collateral.
- 16 -

--------------------------------------------------------------------------------

8.                   Reaffirmation.  The Borrower hereby confirms its grant of a
security interest and other obligations under and subject to the terms of the
Security Agreement and the Pledge Agreement, and agrees that, notwithstanding
the effectiveness of this Seventh Amendment or any of the transactions
contemplated hereby, such grant of security interest and other obligations are
not impaired or adversely affected in any manner whatsoever and shall continue
to be in full force and effect and shall continue to secure all the Secured
Obligations (as defined in the Security Agreement), as amended, increased and/or
extended pursuant to this Seventh Amendment.


9.                   Miscellaneous.


(a)                Continued Effectiveness of the Financing Agreement and the
Other Loan Documents.  Except as otherwise expressly provided herein, the
Financing Agreement and the other Loan Documents are, and shall continue to be,
in full force and effect and are hereby ratified and confirmed in all respects,
except that on and after the Seventh Amendment Effective Date (i) all references
in the Financing Agreement to "this Agreement", "hereto", "hereof", "hereunder"
or words of like import referring to the Financing Agreement shall mean the
Financing Agreement as amended by this Seventh Amendment, and (ii) all
references in the other Loan Documents to the "Financing Agreement", "thereto",
"thereof", "thereunder" or words of like import referring to the Financing
Agreement shall mean the Financing Agreement as amended by this Seventh
Amendment. To the extent that the Financing Agreement or any other Loan Document
purports to pledge to the Collateral Agent, or to grant to the Collateral Agent,
a security interest or lien, such pledge or grant is hereby ratified and
confirmed in all respects.  Except as expressly provided herein, the execution,
delivery and effectiveness of this Seventh Amendment shall not operate as an
amendment of any right, power or remedy of the Agents and the Lenders under the
Financing Agreement or any other Loan Document, nor constitute an amendment of
any provision of the Financing Agreement or any other Loan Document.


(b)                Counterparts.  This Seventh Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which shall be deemed to be an original, but all of which taken together
shall constitute one and the same agreement. Delivery of an executed counterpart
of this Seventh Amendment by telefacsimile or electronic mail shall be equally
as effective as delivery of an original executed counterpart of this Seventh
Amendment.


- 17 -

--------------------------------------------------------------------------------

(c)                 Headings.  Section headings herein are included for
convenience of reference only and shall not constitute a part of this Seventh
Amendment for any other purpose.


(d)                 Costs and Expenses.  The Borrower agrees to pay on demand
all fees, costs and expenses of the Agents and the Lenders in connection with
the preparation, execution and delivery of this Seventh Amendment.


(e)                 Seventh Amendment as Loan Document.  Each Loan Party hereby
acknowledges and agrees that this Seventh Amendment constitutes a "Loan
Document" under the Financing Agreement.  Accordingly, it shall be an Event of
Default under the Financing Agreement if (i) any representation or warranty made
by any Loan Party under or in connection with this Seventh Amendment, which
representation or warranty is (A) subject to a materiality or a Material Adverse
Effect qualification, shall have been incorrect in any respect when made or
deemed made, or (B) not subject to a materiality or a Material Adverse Effect
qualification, shall have been incorrect in any material respect when made or
deemed made or (ii) any Loan Party shall fail to perform or observe any term,
covenant or agreement contained in this Seventh Amendment.


(f)                  Severability .   Any provision of this Seventh Amendment
that is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining portions hereof or affecting
the validity or enforceability of such provision in any other jurisdiction.


(g)                 Governing Law.  This Seventh Amendment shall be governed by
the laws of the State of New York.


(h)               Waiver of Jury Trial.  THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF THIS SEVENTH AMENDMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY
CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS.
 
[Remainder of page intentionally left blank]
- 18 -

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Seventh Amendment to be
executed and delivered by their respective duly authorized officers as of the
date first written above.
 
 
BORROWER:
 
 
 
 
MOTORCAR PARTS OF AMERICA, INC.
 
 
 
 
By:
/s/ Selwyn Joffe
 
Name:
Selwyn Joffe
 
Title:
Chairman, President & CEO

 
SEVENTH AMENDMENT

--------------------------------------------------------------------------------

 
COLLATERAL AGENT:
 
 
 
 
CERBERUS BUSINESS FINANCE, LLC
 
 
 
 
By:
/s/ Kevin Genda
 
Name:
Kevin Genda
 
Title:
Vice Chairman


SEVENTH AMENDMENT


--------------------------------------------------------------------------------

 
ADMINISTRATIVE AGENT AND LENDER:
 
 
 
 
PNC BANK, NATIONAL ASSOCIATION
 
 
 
 
By:
/s/ Fred Kiehne
 
Name:
Fred Kiehne
 
Title:
Senior Vice President


SEVENTH AMENDMENT


--------------------------------------------------------------------------------


 
LENDERS:
 
 
 
 
A5 FUNDING L.P.
 
 
 
 
By:
A5 Fund Management LLC   Its: General Partner     By: /s/ Kevin Genda
 
Name:
Kevin Genda
 
Title:
Vice President

 
 
ABLECO FINANCE LLC
 
 
 
  By: /s/ Kevin Genda
 
Name:
Kevin Genda
 
Title:
Vice Chairman

 
 
CERBERUS ASRS FUNDING LLC
 
 
 
  By: /s/ Kevin Genda
 
Name:
Kevin Genda
 
Title:
Vice President

 
 
CERBERUS AUS LEVERED LP
 
 
 
 
By:
CAL I GP LLC   Its: General Partner     By: /s/ Kevin Genda
 
Name:
Kevin Genda
 
Title:
Vice President

 
 
CERBERUS LEVERED LOAN OPPORTUNITIES FUND I, L.P.
 
 
 
 
By:
Cerberus Levered Opportunities GP, LLC   Its: General Partner     By: /s/ Kevin
Genda
 
Name:
Kevin Genda
 
Title:
Senior Managing Director



SEVENTH AMENDMENT

--------------------------------------------------------------------------------

 
CERBERUS N-1 FUNDING LLC
 
 
 
  By: /s/ Kevin Genda
 
Name:
Kevin Genda
 
Title:
Vice President



 
CERBERUS OFFSHORE LEVERED I L.P.
 
 
 
  By: COL I GP Inc.   Its: General Partner     By: /s/ Kevin Genda
 
Name:
Kevin Genda
 
Title:
Vice President

 
 
CERBERUS ONSHORE LEVERED II LLC
 
 
 
  By: /s/ Kevin Genda
 
Name:
Kevin Genda
 
Title:
Vice President

 
 
CERBERUS OFFSHORE LEVERED II LP
 
 
 
  By: COL II GP Inc.   Its: General Partner     By: /s/ Kevin Genda
 
Name:
Kevin Genda
 
Title:
Vice President

 
 
CERBERUS NJ CREDIT OPPORTUNITIES FUND, L.P.
 
 
 
  By: Cerberus NJ Credit Opportunities GP, LLC   Its: General Partner     By:
/s/ Kevin Genda
 
Name:
Kevin Genda
 
Title:
Senior Managing Director

 

SEVENTH AMENDMENT

--------------------------------------------------------------------------------

 
CERBERUS LEVERED LOAN OPPORTUNITIES FUND II, L.P.
 
 
 
  By: Cerberus Levered Opportunities II GP, LLC   Its: General Partner     By:
/s/ Kevin Genda
 
Name:
Kevin Genda
 
Title:
Senior Managing Director

 
 
CERBERUS ASRS HOLDINGS LLC
 
 
 
  By: /s/ Kevin Genda
 
Name:
Kevin Genda
 
Title:
Vice President

 
SEVENTH AMENDMENT



--------------------------------------------------------------------------------

ANNEX I


SCHEDULE 1.01(F)


SPECIFIED EBITDA ADDBACKS


Expenses
 
Fiscal Quarter Ended
9/30/12 
Fiscal Quarter Ended
12/31/12 
Fiscal Quarter Ended
3/31/13 
Fiscal Quarter Ended
6/30/13 
Liquidated damages paid to certain stockholders of the Borrower
 
$
150,000.00
   
$
450,000.00
   
$
75,000.00
   
$
0
 
Consulting fees paid to and accrued for a director
 
$
0
   
$
0
   
$
650,000.00
   
$
0
 
Legal fees paid to counsel in connection with Fenwick's bankruptcy filing and
other related transactions
 
$
0
   
$
0
   
$
263,000.00
   
$
459,000.00
 
Professional fees of independent auditors and legal and travel and other
administrative costs, fees and expenses incurred in connection with the
management of the Excluded Subsidiaries
 
$
0
   
$
0
   
$
0
   
$
1,014,000.00
 
Consulting fees paid to consultants regarding undercar matters
 
$
0
   
$
0
   
$
75,000.00
   
$
75,000.00
 
Professional fees paid to financial advisors
 
$
0
   
$
0
   
$
350,000.00
   
$
4,000.00
 

--------------------------------------------------------------------------------

ANNEX II


SCHEDULE 1.01(G)


LENDERS AND LENDERS' SECOND ADDITIONAL TERM LOAN COMMITMENTS


Lender
 
Second Additional Term Loan
Commitment
 
ABLECO FINANCE LLC
 
$
3,919,841.32
 
CERBERUS ASRS HOLDINGS LLC
 
$
4,559,931.25
 
CERBERUS NJ CREDIT OPPORTUNITIES FUND, L.P.
 
$
2,298,283.08
 
CERBERUS LEVERED LOAN OPPORTUNITIES FUND II, L.P.
 
$
9,221,944.35
 
Total
 
$
20,000,000
 

 
 

--------------------------------------------------------------------------------